The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 06 September 2022, of application filed, with the above serial number, on 27 November 2019 in which claim 1, 4 have been amended and claims 2-3 have been cancelled. Claims 1, 4-10 are pending in the application. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takasugi et al (hereinafter “Takasugi”, 2009/0118578) in view of Miwa (hereinafter “Miwa”, 2008/0097198).
As per Claim 1, Takasugi discloses a method comprising: 
receiving, by an image processing system, a first frame captured at a first time from light received by an endoscope, the first frame including a first visible image, the first visible image comprising a first plurality of visible color components (at least paragraph 101-105, 96; normal light image is created from RGB components w/ normal light endoscope capture; the endoscope apparatus 40 according to the second embodiment is also capable of simultaneously obtaining a normal light observation image and a fluorescence observation image, thereby eliminating the need of the task of switching between normal light observation and fluorescence observation heretofore required, and improving operability of the observer. In addition, since it is now possible to view images under different observation modes obtained at the same timing, an advantage can be achieved in that comparisons between a fluorescence observation image and a normal light observation image can be performed with greater ease); 
receiving, by the image processing system, a second frame captured at a second time different from the first time from light received from the endoscope, the second frame including a combination image, the combination image being a combination of a second visible image and a first fluorescence image (at least par. 99-101, 104-105, Fig. 5; capturing fluorescence blue (fluorescence and blue component) with 61d blue and R and G visible components at a different timing; the endoscope apparatus 40 according to the second embodiment is also capable of simultaneously obtaining a normal light observation image and a fluorescence observation image, thereby eliminating the need of the task of switching between normal light observation and fluorescence observation heretofore required, and improving operability of the observer); 
creating, by the image processing system, a second fluorescence image, the second fluorescence image comprising artifacts from the first frame and the second frame (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image), the creating the second fluorescence image comprising subtracting the first frame from the second frame to generate a plurality of frame-to-frame color component differences, wherein one of the frame-to-frame color component differences is the second fluorescence image (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image; a color difference signal computing section 144 that computes color difference signals from R/G/B images sampled by the image sampling section 141; a CrCb average computing section 145 that computes averages of the color difference signals computed by the color difference signal computing section 144; a noise image detecting section 146 that detects a noise image based on the computation results of the CrCb average computing section 145; and an OR circuit section 147 that performs an OR on the detection result of the image non-output detecting section 143 and the detection result of the noise image detecting section 146 and outputs the same as an output abnormality occurrence signal of the image output detecting circuit.); 
creating, by the image processing system, a third fluorescence image based on the second fluorescence image, the creating the third fluorescence image based on the second fluorescence image is configured to remove the artifacts from the second fluorescence image (at least paragraph 132, 135-141, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image; noise image detecting section 146 that detects a noise image based on the computation results of the CrCb average computing section 145); and 
generating, by the image processing system by applying an enhance fluorescence image process to the third fluorescence image, an image for display by a display system (at least par. 92, 104, 146-147, 154, Fig. 12-25; quasi normal image based on synthesized fluorescence image and normal light images are output to monitor; the image synthesizing circuit 128 includes notifying means, whereby a notification that the fluorescence image is abnormal is performed by having the notifying means of the image synthesizing circuit 128 change, for example, the frame of the normal light image in the region in which the fluorescence image is displayed is indicated with heavy lines; Based on the image non-output signal from the image non-output detecting section 143 or the noise image occurrence signal from the noise image detecting section 146, when the OR circuit section 147 determines that an image signal is not normally outputted, the OR circuit section 147 outputs an output abnormality occurrence signal to the selector 117, the normal image video circuit 124, the fluorescence image video circuit 126 and the image synthesizing circuit 128).
Takasugi fails to explicitly disclose such images are captured simultaneously at the first/second times. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Miwa. Miwa discloses, in an analogous art, capturing a normal observation image at a first time and capturing a superimposed observation image, of superimposingly displaying the fluorescence observation image and the normal observation image simultaneously, whereby the excitation light 10 and the illumination light 12 can be illuminated simultaneously (at least Miwa paragraph 69, 55-58). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Miwa’s simultaneous capture with Takasugi as Takasugi teaches (par. 101, 105) capturing the images substantially simultaneously with the rotary filters to display the images simultaneously, simply Takasugi using a different illumination technique for more control and optimization of the wavelength of the colors and brightness, etc (par. 78, 80). Miwa teaches superimposing without two different optical filters arrangement is thus made simple, and a compact, simple, and inexpensive apparatus is made possible (par. 12).
As per Claim 4. The method of claim 1, further comprising: normalizing the plurality of frame-to-frame color component differences (at least paragraph 186, 218, 139; respective color signals become equal; color difference signal computing section 144 calculates color difference signals Cr, Cb from the R, G and B data values to detect noise).
As per Claim 5. The method of claim 4, wherein the creating of the third fluorescence image based on the second fluorescence image comprises: performing cross-channel subtraction using the normalized plurality of frame-to-frame color component differences to obtain the third fluorescence image (at least paragraph 153, 163; signal processing on images and calculating abnormalities, noise and differences to be removed/subtracted).
As per Claim 6. The method of claim 1, wherein the creating of the third fluorescence image based on the second fluorescence image comprises: performing cross-channel subtraction to obtain the third fluorescence image (at least paragraph 153, 163; signal processing on images and calculating abnormalities, noise and differences to be removed/subtracted).
As per Claim 7. The method of claim 1, further comprising displaying the image on the display system (at least par. 92, 104, 146, 154, Fig. 19; quasi normal image based on synthesized fluorescence image and normal light images are output to monitor).

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takasugi in view of Miwa, further in view of Bonnell et al (hereinafter “Bonnell”, 5,833,596).
As per Claim 8. Takasugi and Miwa fail to explicitly disclose where image processing system is included in a teleoperated surgical system. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bonnell (at least Bonnell Fig. 1; col. 5:6-45). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bonnell’s surgical robotic arm with Takasugi and Miwa as Bonnell disclose such robotic arms are well-known to allow easy manipulation of endoscopic imagers to be moved and viewed via video, which would have been obvious to combine with Takasugi and Miwa’s endoscopic observation (at least Takasugi paragraph 2, 96, 70).
As per Claim 9. The method of claim 8, wherein the endoscope is held by a manipulator arm of the teleoperated surgical system while the first and second frames are received (at least Bonnell Fig. 1; col. 5:6-45).
As per Claim 10. The method of claim 8, wherein the light is provided by the teleoperated surgical system by way of an illumination channel (at least Takasugi Fig. 5; par. 97-100; illumination light).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Using a rotary filter as in Fig. 15 of the application and as in Takasugi is an embodiment alternative to the Fig. 9D or 11A embodiments and Miwa and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Miwa’s simultaneous capture with Takasugi as outlined in the revised rejection above.
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Takasugi and Miwa fails to teach each and every element of claim 1. Applicant argues in particular the elements amended in claim 1 are not taught including “the creating the second fluorescence image comprising subtracting the first frame from the second frame to generate a plurality of frame-to-frame color component differences, wherein one of the frame-to-frame color component differences is the second fluorescence image.”
However, as noted in the Advisory Action, Takasugi teaches the system creates a second fluorescence image from normal light as well as from the fluorescence image as the quasi-“normal light” image is created with normal light as Takasugi teaches in par. 132: 
“A fluorescence image signal outputted from the fluorescence image video circuit 126 and a color image signal outputted from the normal image video circuit 124 is inputted to an image synthesizing circuit 128 that is image synthesizing means provided with notifying means. Image synthesis processing performed by the image synthesizing circuit 128 causes a synthesized image constituted by either one of or both the fluorescence image and the normal image to be displayed on the monitor 104.”.
Further, regarding the Comments Regarding Advisory Action, Takasugi teaches subtracting the first frame from the second frame to generate a plurality of frame-to-frame color component differences, wherein one of the frame-to-frame color component differences is the second fluorescence image whereby an
image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image; a color difference signal computing section 144 that computes color difference signals from R/G/B images sampled by the image sampling section 141; a CrCb average computing section 145 that computes averages of the color difference signals computed by the color difference signal computing section 144; a noise image detecting section 146 that detects a noise image based on the computation results of the CrCb average computing section 145; and an OR circuit section 147 that performs an OR on the detection result of the image non-output detecting section 143 and the detection result of the noise image detecting section 146 and outputs the same as an output abnormality occurrence signal of the image output detecting circuit. (at least paragraph 132, 135-139, 143, 146).
Thus, Takasugi is subtracting the first frame from the second frame to generate a plurality of frame-to-frame color component differences by generating a color difference signal computing section 144 that computes color difference signals from R/G/B images sampled by the image sampling section 141. The section 144 computes the difference between the visible / RGB images, as claimed the first and second frame have visible color components/images, using this difference with the combination image would generate the 2nd fluorescence image as claimed.
Applicant also argues the prior art does not disclose “generating, by the image processing system by applying an enhance fluorescence image process to the third fluorescence image, an image for display by a display system”. The specification in par. 138-140 offers examples of the enhance image process including “In another aspect of enhancing the fluorescence image, a highly visible border is placed around the fluorescence area using known methods”.
However, Takasugi teaches the quasi normal image based on synthesized fluorescence image and normal light images are output to monitor (at least par. 92, 104, 146-147, 154, Fig. 12-25) whereby “the image synthesizing circuit 128 includes notifying means, whereby a notification that the fluorescence image is abnormal is performed by having the notifying means of the image synthesizing circuit 128 change, for example, the frame of the normal light image in the region in which the fluorescence image is displayed is indicated with heavy lines”. Fig. 12-25 and their descriptions offer various other display options of enhancing the visible/quasi-normal/ fluorescence images. Takasugi teaches enhancing the displayed images enables the operator to visually see abnormal images while the patient would not be able to see them.
Lastly, Applicant has not responded and argued the 103 Rejection in view of Bonnell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY TODD/Primary Examiner, Art Unit 2443